Exhibit 10.29
EXECUTION COPY
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
dated as of December 5, 2008 by and among Orbitz Worldwide, Inc. (the “Company”)
and Marsha Williams (“Executive”).
          WHEREAS, the Company and Executive entered into an Employment
Agreement dated July 11, 2007 (the “Prior Agreement”);
          WHEREAS, the Company and Executive desires to amend and restate the
Prior Agreement;
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the sufficiency of which
is acknowledged, the parties agree as follows:
          1. Term of Employment. Subject to the provisions of Section 7 of this
Agreement, Executive shall continue to be employed by the Company or one of its
subsidiaries for a period commencing on July 9, 2007 and ending on July 9, 2010
(the “Employment Term”) on the terms and subject to the conditions set forth in
this Agreement; provided, however, that commencing with July 9, 2010 and on each
July 9 thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 120 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.
          2. Position.
          (a) During the Employment Term, Executive shall serve as the Chief
Financial Officer of the Company. In such position, Executive shall have such
duties and authority as shall be determined from time to time by the Board of
Directors of the Company (the “Board”) and the Chief Executive Officer of the
Company. If requested, Executive shall also serve as a member of the Board
without additional compensation.
          (b) During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Chairman of the Board or the
Compensation Committee (or a similar functioning committee) of the Board (which
is hereby given for the boards listed on the Exhibit A attached hereto), from
accepting appointment to or continuing to serve on any board of directors or
trustees of any business corporation or any charitable organization; provided in
each case, and in



--------------------------------------------------------------------------------



 



 

the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8 of this
Agreement.
          3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $462,000, payable in regular
installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”
          4. Bonus. Executive shall be eligible to participate in the Company’s
incentive bonus plan (currently, the Orbitz Worldwide, Inc. 2008 Bonus Plan (the
“Bonus Plan”), subject to the terms, conditions and eligibility requirements of
the Bonus Plan. For purposes of the Bonus Plan, Executive’s target bonus (the
“Target Bonus”) shall be equal to eighty percent (80%) of Executive’s eligible
earnings (as defined in the Bonus Plan).
          5. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee health and welfare benefit
plans as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other executives of
the Company.
          6. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.
          7. Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 30 days
advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 7 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.
          (a) By the Company For Cause or By Executive Other Than as a Result of
a Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation other than as a result of a
Constructive Termination (as defined in Section 7(c) of this Agreement);
provided that Executive will be required to give the Company at least 30 days
advance written notice of a resignation other than as a result of a Constructive
Termination.
          (ii) For purposes of this Agreement, “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from the
Company by Executive of such failure; provided that it is understood that this
clause (A) shall not apply if the Company terminates Executive’s



--------------------------------------------------------------------------------



 



 

employment because of dissatisfaction with actions taken by Executive in the
good faith performance of Executive’s duties to the Company, (B) theft or
embezzlement of property of the Company or dishonesty in the performance of
Executive’s duties to the Company, other than de minimis conduct that would not
typically result in sanction by an employer of an executive in similar
circumstances, (C) conviction which is not subject to routine appeals of right
or a plea of “no contest” for (x) a felony under the laws of the United States
or any state thereof or (y) a crime involving moral turpitude for which the
potential penalty includes imprisonment of at least one year, (D) Executive’s
willful malfeasance or willful misconduct in connection with Executive’s duties
or any act or omission which is materially injurious to the financial condition
or business reputation of the Company or its affiliates, or (E) Executive’s
breach of the provisions of Sections 8 or 9 of this Agreement (excluding a
breach of Section 9(a) of this Agreement by a statement made by Executive in
good faith in Executive’s employment capacity); provided, however, that
Executive’s refusal to provide a certification in her capacity as the Company’s
Chief Financial Officer in connection with any periodic report or other
documentation filed by the Company under any applicable law, rule or regulation,
shall not provide any basis for Cause hereunder so long as the Executive
reasonably and in good faith believed that she could not provide such a
certification.
          (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns other than as a result of a Constructive
Termination, Executive shall be entitled to receive:
     (A) the Base Salary through the date of Executive’s termination;
     (B) any amounts earned under the Bonus Plan, but unpaid, as of the date of
Executive’s termination for the immediately preceding fiscal year (except to the
extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);
     (C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided that claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination; and
     (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee health and welfare benefit plans of the Company (the amounts
described in clauses (A) through (D) hereof being referred to as the “Accrued
Rights”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 7(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.



--------------------------------------------------------------------------------



 



 

          (b) Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of nine (9) consecutive months or for an aggregate of twelve
(12) months in any eighteen (18) consecutive month period to perform Executive’s
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement between any
Company and Executive that incorporates the definition of “Disability”.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights;
     (B) the pro rata portion of any such amount, if any, that Executive would
have been entitled to receive under the Bonus Plan during the year of the date
of Executive’s termination of employment based upon the number of days of such
year that shall have elapsed and for which Executive had not otherwise received
any amounts under the Bonus Plan in respect of such year through the date of
Executive’s termination of employment, payable when such amounts would have
otherwise been payable to Executive pursuant to the Bonus Plan had Executive’s
employment not terminated; and
     (C) vesting of any equity-based awards then held by Executive with respect
to the Company or its affiliates as, and to the extent, described in the
definitive documentation related to such awards.
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
          (c) By the Company Without Cause or Resignation by Executive as a
result of Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s as a result of a
Constructive Termination.



--------------------------------------------------------------------------------



 



 

          (ii) For purposes of this Agreement, a “Constructive Termination”
shall be deemed to have occurred upon (A) any material reduction in Executive’s
Base Salary or Target Bonus (excluding any change in value of equity incentives
or a reduction affecting substantially all similarly-situated executives),
(B) failure of the Company or its affiliates to pay compensation or benefits
when due, (C) the primary business office for Executive being relocated by more
than 50 miles, (D) the Company’s election not to renew the initial Employment
Term or any subsequent extension thereof (except as a result of Executive’s
reaching retirement age, as determined by Company policy), or not to assign this
contract pursuant to Section 11(e) of this Agreement, or (E) a material and
sustained diminution to Executive’s duties and responsibilities as of the date
of this Agreement; provided that any of the events described in clauses (A)-(E)
of this Section 7(c)(ii) shall constitute a Constructive Termination only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes a Constructive Termination;
provided, further, that a “Constructive Termination” shall cease to exist for an
event on the 60th day following the later of its occurrence or Executive’s
knowledge thereof, unless Executive has given the Company written notice thereof
prior to such date.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:
     (A) the Accrued Rights;
     (B) the pro rata portion of such amounts, if any, that Executive would have
been entitled to receive under the Bonus Plan during the year of the date of
Executive’s termination of employment based upon the number of days of such year
that shall have elapsed and for which Executive had not otherwise received any
amounts under the Bonus Plan in respect of such year through the date of
Executive’s termination of employment, payable when such amounts would have
otherwise been payable to Executive pursuant to the Bonus Plan had Executive’s
employment not terminated;
     (C) subject to Executive’s continued compliance with the provisions of
Sections 8 and 9 of this Agreement, continued payment of the Base Salary and
Target Bonus in accordance with the Company’s normal payroll practices, as in
effect on the date of termination of Executive’s employment, for twelve months
after the date of such termination; provided that the aggregate amount described
in this clause (C) shall be reduced by the present value of any other cash
severance benefits payable to Executive under any other severance plans,
programs or arrangements of the Company or its affiliates; provided further,
that such reduction shall not include any payments made to Executive under any
equity-based award program; and



--------------------------------------------------------------------------------



 



     (D) vesting of any equity-based awards then held by Executive with respect
to the Company or its affiliates as, and to the extent, described in the
definitive documentation related to such awards.
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation as a result of a Constructive Termination, except as set forth in
this Section 7(c) (iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
          (d) Expiration of Employment Term.
          (i) Election Not to Extend the Employment Term. In the event either
party elects not to extend the Employment Term pursuant to Section 1 of this
Agreement, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b) or (c) of this Section 7, Executive’s termination of
employment hereunder (whether or not Executive continues as an employee of the
Company or its subsidiaries thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled Extension Date and
Executive shall be entitled to receive the Accrued Rights. Following such
termination of Executive’s employment hereunder as a result of either party’s
election not to extend the Employment Term, except as set forth in this
Section 7(d)(i), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
          (ii) Continued Employment Beyond the Expiration of the Employment
Term. Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Company or its subsidiaries beyond the expiration of the
Employment Term shall be deemed an employment at-will and shall not be deemed to
extend any of the provisions of this Agreement and Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided
that the provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.
          (e) Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 (i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          (f) Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates.



--------------------------------------------------------------------------------



 



          8. Non-Competition.
          (a) From the date of this Agreement until the end of the one-year
period following the date Executive ceases to be employed by the Company or one
of its subsidiaries (the “Restricted Period”), irrespective of the cause, manner
or time of any termination of employment, Executive shall not obtain loans,
goods or services from another organization on terms that would not be available
to her in the absence of her relationship to the Company or any of its
affiliates.
          (b) During the Restricted Period, Executive shall not make any
statements or perform any acts intended to, or which may have the effect of,
advancing the interest of any Competitors of the Company or Competitors of any
of the Company’s affiliates or in any way injuring the interests of the Company
or any of the Company’s affiliates; provided, however, that, subject to
Section 9 of this Agreement, nothing herein shall preclude the Executive from
giving truthful testimony under oath in response to a subpoena or other lawful
process or truthful answers in response to questions from a government
investigation or responding to statements made by or on behalf of the Company
about Executive or her activities with the Company; provided, further, however,
that nothing herein shall prohibit the Company and its affiliates from
disclosing the fact of any termination of Executive’s employment or the
circumstances for such a termination. For purposes of this Agreement, the term
“Competitor” means any person, enterprise entity, or business that is engaged
in, or has plans to engage in, at any time during the Restricted Period, any
activity that competes with the businesses conducted, or proposed to be
conducted, by the Company or its affiliates at any time during the Executive’s
employment, in a manner that is or would be material in relation to the
businesses of the Company or its affiliates or to the prospects for the
businesses of the Company or its affiliates. Such business includes, but is not
limited to, the Company’s or its affiliates’ manufacture, production, sale,
lease, rental, licensing or otherwise providing its products or services.
          (c) During the Restricted Period, Executive, without prior express
written approval by the Board, shall not, within 100 miles of any geographical
area of the Company or its affiliates: (A) engage in, or directly or indirectly
(whether for compensation or otherwise) manage, operate, or control, or join or
participate in the management, operation or control of a Competitor, in any
capacity (whether as an employee, officer, director, partner, consultant, agent,
advisor, or otherwise) or (B) develop, expand or promote, or assist in the
development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time during or after the end of
the Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. Executive acknowledges
that the Company’s and its affiliates businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence shall
operate throughout the United States and the world (subject to the definition of
“Competitor”).
          (d) During the Restricted Period, Executive, without express prior
written approval from the Board, shall not solicit any members or the then
current clients of the Company or any of its affiliates for any existing
business of the Company or any of its



--------------------------------------------------------------------------------



 



affiliates or discuss with any employee of the Company or any of its affiliates
information or operations of any business intended to compete with the Company
or any of its affiliates.
          (e) During the Restricted Period, Executive shall not interfere with
the employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause any person with which Executive may be
affiliated, to engage, employ or compensate, any employee of the Company or any
of its affiliates.
          (f) For the purposes of this Agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided, that
ownership of less than 5% of any class of equity interest in a publicly held
company shall not be deemed a Proprietary Interest.
          (g) The period of time during which the provisions of this Section 8
shall be in effect shall be extended by the length of time during which
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
          (h) Executive agrees that the restrictions contained in this Section 8
are an essential element of the compensation Executive is granted hereunder and
but for Executive’s agreement to comply with such restrictions, the Company
would not have entered into this Agreement.
          (i) It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
          (j) For purposes of this Section 8 only, the term “affiliates” of the
Company shall not include companies owned by The Blackstone Group that are in
businesses other than those conducted or planned to be conducted by the Company
and its subsidiaries.



--------------------------------------------------------------------------------



 



          9. Confidentiality; Intellectual Property.
          (a) Confidentiality.
          (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
          (ii) “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
          (iii) Except as required by law, Executive will not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
affiliates); provided that Executive may disclose to any prospective future
employer the provisions of Sections 8 and 9 of this Agreement provided they
agree to maintain the confidentiality of such terms.
          (iv) Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that



--------------------------------------------------------------------------------



 



Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
          (b) Intellectual Property.
          (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.
          (ii) If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
          (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.
          (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
          (v) Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or



--------------------------------------------------------------------------------



 



share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.
          (vi) The provisions of Section 8 and 9 of this Agreement shall survive
the termination of Executive’s employment for any reason.
          10. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 or 9 of this Agreement would be inadequate and the
Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.
          11. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without regard to
conflicts of laws principles thereof.
          (b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
          (c) No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          (d) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.



--------------------------------------------------------------------------------



 



          (e) Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
          (f) Set Off; No Mitigation. The Company’s obligation to pay Executive
the amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 9 of this Agreement.
          (g) Compliance with IRC Section 409A. Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board (or any committees thereof), that does not cause such an
accelerated or additional tax. The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 11(g);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect thereto.
          (h) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to



--------------------------------------------------------------------------------



 



such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
          If to the Company, addressed to:
Orbitz Worldwide, Inc.
500 W. Madison Street
Chicago, Illinois 60606
Attention: General Counsel
Fax: (312) 896-9089
          If to Executive, at the current address listed in the Company’s
records.
          (j) Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
          (k) Prior Agreements. This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”). For the avoidance of doubt, Prior Agreements shall not include any
equity award agreements or other written understandings or agreements, in each
case to the extent that they relate to equity incentives.
          (l) Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.
          (m) Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
          (n) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (o) Arbitration. Except as otherwise provided in Section 10 of this
Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in Chicago, Illinois, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the



--------------------------------------------------------------------------------



 



Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 11(o) (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            ORBITZ WORLDWIDE, INC.
      /s/ James P. Shaughnessy       By: James P. Shaughnessy      Title:   SVP,
Chief Administrative Officer and
General Counsel     

            EXECUTIVE
      /s/ Marsha Williams       Marsha Williams         



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BOARDS THAT MARSHA WILLIAMS SERVES ON AS OF
DECEMBER 5, 2008

  1.   Chicago Bridge & Iron Company N.V.     2.   Modine Manufacturing Company
    3.   The Davis Funds     4.   The Selected Funds (resigning December
2008/January 2009)     5.   Fifth Third Bancorp (joining December 2008)

